Citation Nr: 1128196	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  02-15 002A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart disorder.  


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Esq.


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to October 1976.  

This appeal arises from a February 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board of Veterans' Appeals (Board) issued a decision in July 2005 denying the claim for service connection for a heart disorder.  The Veteran appealed the denial of his claim to United States Court of Appeals for Veterans Claims (Court), and in February 2007 the Court granted the Joint Motion of the parties to vacate and remand the claim to the Board for actions consistent with the Joint Motion.  


FINDINGS OF FACT

1.  Service treatment records include June 1974 electrocardiogram findings suggestive of a systolic murmur over the mitral area.  

2.  The record includes a current diagnosis of mitral valve prolapse, and competent medical evidence has linked the Veteran's mitral valve prolapse to service.  


CONCLUSION OF LAW

The criteria for service connection for mitral valve prolapse have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends he has had a heart disability since active service.  

The Veteran's June 1974 enlistment and September 1976 separation examinations both reflect no abnormalities associated with the Veteran's heart.  A June 1974 service treatment record, addressing a potential asthma attack, reflects that electrocardiogram (EKG) results were interpreted to be "within normal limits," but then suggested that he had a "systolic murmur over the mitral area/probably functional."  A June 1974 chest x-ray noted possible rub versus a systolic murmur.  In October 1975 treatment record document the Veteran reported having chest pains.  

Mitral valve prolapse was first diagnosed in May 1991.  August 1995 private records indicate the Veteran had reported previously having heart problems.  No irregular heartbeat or tachycardia was evident at that time.  Other records from 1996 to 1998 reflect that the Veteran's heart rate and rhythm were regular with no murmurs.  

In February 1999, a VA treatment record indicates the Veteran had a systolic murmur at the apex.  In September 2001, a VA record shows an assessment of atypical chest pain, probably not cardiac, and an EKG, also from the same month, indicates sinus bradycardia but was otherwise normal.  

At a January 2002 VA consultation, the Veteran stated he had chest pain in service then it went away.  Chest pain had started again three years previously.  

Mild mitral valve prolapse with mitral regurgitation was again diagnosed in March 2003 at VA.  

A December 2004 VA examination of the heart revealed his heart was normal.  The diagnosis was atypical chest pain with no history of coronary artery disease or documented cardiac disease.  

A July 2008 VA echocardiogram revealed a mitral valve prolapse of posterior and anterior leaflets.  There was probable moderate mitral regurgitation.  

A July 2008 VA examiner reviewed the claims file.  The recent echocardiogram was reviewed.  The examiner noted the Veteran had atypical chest pain in the past and mitral valve prolapse, which could sometimes be associated with chest pain.  In the examiner's opinion because mitral valve prolapse was not diagnosed in service, he could not relate it to service without resorting to speculation.  

The Veteran was given another VA examination in April 2010.  The examiner stated that mitral valve prolapse was less likely as not related to service because the Veteran reported no further chest pains after service until 27 years later.  The examiner emphasized it was important to consider records because of the Veteran's memory loss.  The examiner opined that it appeared a mild cardiac condition had its onset in October 2001.  

The Board reviewed the claim and noted that the April 2010 VA examiner did not address the May 1991 private record showing a diagnosis of mitral valve prolapse; instead, the examiner incorrectly indicated that the first evidence of chest pain was 27 years after service.  

In February 2011 the Board requested another medical opinion.  After reviewing the claims folder a VA cardiologist noted that the presence of symptoms of chest pain with other symptoms in 1974 may indicate the Veteran may have had mitral valve prolapse at that time, although no cardiac examination was documented in the records received during 1974 to 1976, and that the presence of mitral valve prolapse or murmur may be inferred based on the chart review.  There was also documented mitral valve prolapse with mitral regurgitation on echographic studies in April 2010.  

Generally, in order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

In this case there is evidence of a current diagnosis of mitral valve prolapse and evidence of symptoms of chest pain and documented EKG findings which might be consistent with a systolic murmur in the mitral area in service.  The pivotal question is whether there is competent medical evidence linking the currently diagnosed mitral valve prolapse to service.  

There are three medical opinions addressing that question.  The July 2008 VA medical opinion relied heavily upon finding no diagnosis of the mitral valve prolapse in service.  Service connection is not limited to disorders diagnosed in service.  See 38 C.F.R. § 3.303 (d)(2010).  The July 2008 VA examiner did not consider where the symptoms noted in service or reported by the Veteran were consistent with his currently diagnosed mitral valve prolapse.  The July 2008 VA opinion is of no probative value as it relied on the absence of a diagnosis of the claimed disorder in service.  

The second VA opinion obtained in April 2010 did not include an accurate medical history.  There was no mention of the first diagnosis of mitral valve prolapse in May 1991 by a private physician.  Instead the examiner relied upon the history given by the Veteran which the VA physician himself indicated was not reliable due to the Veteran's impaired memory.  He found the onset was in October 2001.  This is inconsistent with the evidence in the medical record of diagnosis of mitral valve prolapse in May 1991.  As the opinions rendered in both July 2008 and April 2010 were of no probative value the Board requested another medical opinion.  

In March 2011 a VA cardiologist reviewed the medical record and determined that while it was not diagnosed in service the presence of mitral valve prolapse in service could be inferred from the record.  As was noted above, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  38 C.F.R. § 3.303(d) (2010).  The March 2011 VA opinion indicates the symptoms and findings documented in service are consistent with the current diagnosis of mitral valve prolapse.  

As the evidence includes a current diagnosis of mitral valve prolapse, there is evidence of symptoms and findings of a murmur in service, and a cardiologist has linked those symptoms to the currently diagnosed mitral valve prolapse, the evidence supports the grant of service connection for mitral valve prolapse.  


ORDER

Service connection for mitral valve prolapse is granted.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


